Case 1:18-cv-01227-STA-jay Document 16 Filed 07/08/19 Page 1 of 2           PageID 144
01129‐82496


     IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN
            DISTRICT OF TENNESSEE EASTERN DIVISION

TRACY ARNOLD AND BILL ARNOLD

       Plaintiffs,

and
                                                      No. 1:18-cv-01227-STA-egb
v.

CITY OF CRUMP, LARRY
WILBANKS, RANDALL WARREN,
TIM KELLY, AND
GLEN SPENCER

       Defendants.


       DEFENDANTS’ REPLY TO PLAINTIFFS’ MOTION FOR AN
           EXTENSION OF TIME TO FILE OBJECTIONS


       The lawyers for the City of Crump, Tennessee, Larry Wilbanks, Tim Kelly, and

Glen Spencer do not object to the Arnolds’ request for more time. But a request for

the deadline to be extended “until July 26, 2019, or later” seems a bit long and open

ended based on what the Arnolds have submitted. Perhaps an extension until July 26,

2019, is necessary. Defendants’ lawyers ask the Court to have the Arnolds provide a

doctor’s statement giving some idea as to how long the Arnolds’ child will be

hospitalized. Neither Defendants nor their lawyers object to this being submitted

directly to the Court or filed under seal. Having a premature baby in the NICU is
Case 1:18-cv-01227-STA-jay Document 16 Filed 07/08/19 Page 2 of 2             PageID 145
01129/82496


stressful enough without worrying about personal medical information being part of

an open court file.



                                         Respectfully submitted,

                                         RAINEY, KIZER, REVIERE & BELL, PLC


                                                s/ Dale Conder, Jr.
                                         JOHN D. BURLESON, BPR #10400
                                         DALE CONDER, JR., BPR #15419
                                         MATTHEW COURTNER, BPR # 029113
                                         Attorneys for Defendants City of Crump, TN,
                                         Larry Wilbanks, Tim Kelly, and Glen Spencer
                                         209 East Main Street
                                         Jackson, TN 38301
                                         (731)423-2414
                                         jburleson@raineykizer.com
                                         dconder@raineykizer.com

                           CERTIFICATE OF SERVICE

     I certify that on July 8, 2019, I electronically filed this document. Notice of this
filing will be sent by operation of the Court’s electronic filing system to all parties
indicated on the electronic filing report. All other parties will be served by regular U.S.
mail. Parties may access this filing through the Court’s electronic filing system.

   Tracy Arnold                                 Randall Warren
   Bill Arnold                                  Warren’s Towing
   1400 Harris Road                             2305 U.S. Highway 64
   Adamsville, TN 38310                         Adamsville, TN 38310
   Via electronic filing system




                                                       s/ Dale Conder, Jr.
                                            2
